DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A preliminary amendment was filed on 06/11/2020. Claims 3-7, 9-10, 12-16, 19-22, 24-25, and 28 are amended. Currently, claims 1-28 are pending in the application and are being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 was filed after the mailing date of the original application 06/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal phraseology of “comprises”, and is recommended to read as “includes”. Further, the abstract is recommended to be within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “urine absorbing substance” of claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the bladder status indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as –a bladder status indicator-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi (US 4820291 A) in view of Warren (US 3344789 A).
Regarding claim 1, Terauchi discloses an incontinence assist appliance for a user (pg. 1, lines 13-15) comprising: 
an envelope 31 including a surface  for contact with the user (fig. 6, external bag 31 in contact with patient leg, col. 3, lines 49-52, “This external bag 31 is made of cloth, plastic, or the like. A cloth bag is preferred in this embodiment because the bag comes into direct contact with the skin”); and 
a bladder 32 that is removably receivable within the envelope (col. 3, lines 48-60, “The external bag 31 is open at its upper part so that it receives a urine storage bag 32”, thereby it appears that the bladder 32 is removably receivable within external bag 31), the bladder including a port for attachment of a catheter (see annotated fig. 6 below, genital receiving portion 3 can be interpreted as an external catheter, col. 3, lines 48-60, “A tube 33 connected to the urine outlet 5 of the genital receiving bag 3 is inserted into the urine storage bag 32 and is sealed in place”); 
wherein the bladder contains a urine absorbing substance (fig. 5, water absorbent resin 34, col. 4, lines 35-39)


    PNG
    media_image1.png
    523
    325
    media_image1.png
    Greyscale

However, Warren teaches a urine absorbing device (abstract) wherein the bladder provides a manifold 70 for receiving urine from the port (fig. 3, opening 86 bringing fluid into the fibre glass manifold 70, col. 4, lines 66-72), the manifold being formed with a number of exit holes (col. 3, lines 58-61, “A preferred glass fibre is Refrasil, sold by H. I. Thompson Company. Refrasil glass fibres are made from high silica glass; the fibres have been acid leached to provide a porous surface”, porous according to Lexico.com meaning that the fibre glass manifold 70 has holes through which liquid may pass, therefore it appears that the fibre glass manifold 70 has a number of exit holes) directed in different directions, for distributing urine to the urine absorbing substance (col. 4, lines 67-72, “Plug 68 contacts a glass fibre manifold 70, which manifold 70 distributes the stoma effluent liquid to the wicks 60-64a respectively”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bladder disclosed in Terauchi to provide a manifold for receiving 
Regarding claim 2, Terauchi, as modified by Warren, discloses wherein the manifold is substantially surrounded by the urine absorbing surface (see Warren, fig. 3, wicks 60-64a surrounding manifold 70).
Regarding claim 3, Terauchi, as modified by Warren, discloses substantially the device disclosed in claim 1, but is silent to wherein the manifold is provided at a generally central region of the bladder.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to relocate the manifold disclosed in Terauchi, as modified by Warren, to be generally central to the bladder for the purpose of more evenly irrigating fluid to the urine absorbing substance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
•	Regarding claim 6, Terauchi discloses wherein the envelope is formed with one or more openings for the passage of a catheter from the bladder to the user (see annotated fig. 6 above, external bag 31 shares an opening for the tubing of genital receiving area 3).
•	Regarding claim 9, Terauchi discloses wherein the bladder has a perimeter shaped to correspond to the envelope (fig. 6, external bag 31 and urine storage bag 32 have shapes that correspond to each other).
•	Regarding claim 10, Terauchi discloses wherein the envelope includes an opening through which the bladder passes into an interior of the envelope for locating within the interior 
•	Regarding claim 15, Terauchi discloses wherein the envelope in combination with the bladder presents as a cushion for seating of the user thereon, as one of ordinary skill in the art would appreciate the use the water absorbent resin 34 disclosed in Terauchi as a cushion as desired
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1, and in further view of Blott (US 20060155260 A1).
Regarding claim 4, Terauchi, as modified by Warren, discloses substantially the device disclosed in claim 1, but fails to teach wherein the manifold comprises a plastic sack. 
However, Blott, teaches a fluid draining and irrigating device (abstract) wherein the manifold 63 comprises a plastic sack (see Blott, paragraph 0544, “The pouch (63) communicates with the inlet pipe (46) through a hole (64), and thus effectively forms an inlet pipe manifold that delivers the circulating fluid directly to the wound when the dressing is in use.”, paragraph 0073, “Thus, examples of suitable materials for bodies defined by a film, sheet or membrane, such as inlet or offtake and/or recirculation tubes and structures such as bags, chambers and pouches, filled with irrigant fluid, e.g. the backing layer of the wound dressing are suitably elastically resilient thermoplastic materials that are potentially capable of this function when pressure is applied in this way.”).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the manifold disclosed in Terauchi, as modified by Warren, to comprise a plastic sack, as taught by Blott, for the purpose of providing a suitable structure for .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of Falconer (EP 1068848 A1).
Regarding claim 5, Terauchi, as modified by Warren, discloses substantially the device of claim 1, but fails to teach wherein the urine absorbing substance comprises sodium polyacrylate
However, Falconer teaches the use of sodium polyacrylate as a super absorber (paragraph 11) for urine (paragraph 0001, “In one aspect, the invention relates to a urine collection pouch”) is known in the art.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the urine absorbing substance disclosed in Terauchi to comprise sodium polyacrylate, as taught by Falconer, for the purpose of providing a suitable material having a high absorbency, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 7-8 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of Song (US 20100114047 A1).
Regarding claims 7-8, Terauchi, as modified by Warren, discloses substantially the device of claim 1, but fails to teach wherein the bladder includes a bladder status indicator located outside the manifold which indicates when the bladder is full and needs to be changed, and wherein the bladder status indicator comprises a region of litmus dye.
However, Song teaches a disposable diaper (abstract) with a  bladder status indicator 120 located outside the bladder 103 (fig. 1, status indicator 120 in contact with absorbent core 103, see paragraph 0033) which indicates when the bladder is full and needs to be changed 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bladder disclosed in Terauchi, as modified by Warren, with a bladder status indicator comprising litmus dye, as taught by Song, for the purpose of providing a suitable means of conveying useful information to the caregiver as to when to replace the bladder, thereby preventing leaks before replacement (see Song’s [0002]). 
Regarding claim 11, Terauchi, as modified by Warren, discloses substantially the device disclosed in claim 10, but fails to teach wherein a bladder status indicator is positioned on the bladder to locate adjacent the opening for ready inspection by a carer or caregiver.
However, Song teaches a disposable diaper (abstract) with a bladder status indicator 120 positioned on the bladder 103 for ready inspection by a caregiver (paragraph 0033, “The sensors 120 can be visible to the user or caregiver so that a simple, accurate, and rapid indication of wetness can be provided. The visibility can be accomplished in a variety of ways. For example, in some embodiments, the absorbent article can include a transparent or translucent portion 140 (e.g., window, film, etc.)…”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bladder disclosed in Terauchi, as modified by Warren, to include a bladder status indicator comprising litmus dye, as taught by Song, for the purpose of providing .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of Washington (WO 9104714 A2).
Regarding claim 12, Terauchi, as modified by Warren, discloses substantially the device disclosed in claim 1, but fails to teach wherein the port comprises a tubular connector for attachment of the catheter thereto.
However, Washington teaches a urine draining device (abstract) wherein the port comprises a tubular connector 38 for attachment of the catheter thereto (fig. 3, inlet 38 connecting with connector means 40 of collecting means 44, pg. 7, lines 24-29).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the port disclosed in Terauchi to comprise a tubular connector, as taught by Washington, for the purpose of providing an improved connecting mechanism with allows maintenance of a seal between the catheter and the port (pg. 3, lines 32-36, “The containment means is a pad having a liquid impervious envelope which is adapted to fit on the seat of a chair or a wheelchair and contains a generally centrally located fluid inlet capable of releasable sealed engagement with the interconnecting means”), thereby preventing any leaks of fluid from the envelope.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as applied to claim 1 above, and in further view of Grundke (DE 2020005008071 U1).
Regarding claim 13, Terauchi, as modified by Warren, discloses substantially the device disclosed in claim 1, but fails to teach wherein the exterior of the bladder and the interior of the envelope are provided with complementary hook and loop regions for detachably holding the bladder fast within the interior of the envelope.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi by providing the exterior of the bladder and the interior of the envelope with complementary hook and loop regions, as taught by Grundke, for the purpose of providing suitable supporting and securing means for the bladder for reliably fixing the bladder to the envelope during use (see Grundke translation, pg. 4, paragraph 2, “The dimensions of the inside pocket 15 correspond to the shape of in 1 shown urine collection bag 1 so that the urine collection bag 1 also in a filled state in the inside pocket 15 can be arranged. The inside pocket 15 is in its opening area with a Velcro fastener 19 provided so that in the inside pocket 15 arranged urine collection bag 1 in every position of the wearer of the pants 17 reliably fixed”).
Claims 14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of Jordan (US 20010031954 A1).
Regarding claim 14, Terauchi, as modified by Warren, discloses substantially the device of claim 1, but fails to teach wherein an outer topside of the envelope bears a cushioning layer.
However, Jordan teaches wherein an outer topside of the envelope 40 bears a cushioning layer (fig. 3, bodyside liner 42 connected to outer cover 40, and absorbent assembly 44 between the two, see paragraph 0068, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”, therefore is appears that Jordan teaches a cushioning layer).

Regarding claim 25, Terauchi, as modified by Warren, discloses substantially the device of claim 1, but fails to teach a device further including a pressure care layer.
However, Jordan teaches an envelope 60, 62 including a pressure care layer (fig. 3, liner 42 above envelope comprising outer layer 62 and inner layer 60, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”, therefore is appears that Jordan teaches a pressure care layer).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi with a pressure care layer, as taught by Jordan, for the purpose of providing a suitable medium for skin contact that prevents irritation (see Jordan, paragraph 0080, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”).
Regarding claim 26, Terauchi, as modified by Jordan, discloses wherein the pressure care layer comprises a cushioning layer (see Jordan, liner 42, “The bodyside liner 42 is desirably compliant, soft feeling, and non-irritating…”, therefore is appears that Jordan teaches a cushioning layer) that locates above the envelope (see Jordan, liner 42 above envelope comprising outer layer 62 and inner layer 60) that contains the urine absorbing bladder (see Terauchi, bladder 32 inside external bag 31).
Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of LaVon (US 20030199844 A1).
Regarding claims 16-17, Terauchi, as modified by Warren, disclose substantially the device of claim 1, but fails to teach wherein the envelope comprises part or all of a wearable garment and wherein the envelope is formed with lateral wings for placement around opposed sides of a waist of a user and a medially extending flap 66 for bringing up between the user’s legs, wherein outer edges of the lateral wings fasten to a front portion attached to the medially extending flap in use
However, LaVon teaches a disposable absorbent article (abstract) wherein the envelope 61, 62 comprises all of a wearable garment (fig. 2, topsheet 61 and backsheet 62 form an envelope around an absorbent core 10, paragraph 0233), wherein the envelope is formed with lateral wings (see annotated fig. 2 below) for placement around opposed sides of a waist of a user (fig. 4, wings meeting at the waist of the diaper with tape 65) and a medially extending flap 66 for bringing up between the user’s legs (paragraph 0220, “The crotch region 66 is that portion of the diaper between the waist regions, and forms that portion of the diaper which, when worn, is positioned between the legs of the wearer and covers the lower torso of the wearer.”), wherein outer edges of the lateral wings fasten to a front portion attached to the medially extending flap in use (fig. 2 tab fasteners 65 attach the two sides together, see paragraph 0245).

    PNG
    media_image2.png
    697
    636
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the envelope disclosed in Terauchi to comprise all of a wearable garment and having all the claimed features mentioned above, as taught by LaVon, for the purpose of providing a suitable means for keeping the assembly compact and centralizing the device to a single area on the body, thereby simplifying the device.
Regarding claim 21, LaVon, discloses wherein the medically extending portion has a distal end that is formed with an opening 44 for facilitating installation of a replaceable absorptive element 30 (see LaVon, paragraph 0297, “As shown in FIG. 4, the aperture 44 provides access into what may be described as an openable chassis pocket 5, with a removable absorbent core component, for example, the back panel 30, being disposed inside the openable chassis pocket when the diaper is being worn, and being removable from and replaceable into the openable chassis pocket through the aperture”).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren and LaVon as described in claim 17, and in further view of Won (KR 102081491).
Regarding claim 18, Terauchi, as modified by Warren and LaVon, discloses substantially the device of claim 17, but fails to teach a security flap that extends around the front portion for fastening to a rearward portion of the envelope in use that is remove to a user wearing the appliance to thereby make it difficult for the user to remove the envelope.
However, Won teaches a diaper (abstract) that uses a security flap 60 that extends around the front portion 10 to a rearward portion of the diaper 20 in use that is remote to a user wearing the appliance to thereby make it difficult for the user to remove the envelope (see PGPUB Translation, pg. 5, paragraph 4, “In addition, the auxiliary fixing part 60 is formed longer than the length of the upper end of the front body portion 10, as shown in Figure 6, 7, the auxiliary fixing portion 60 is the front body portion 10 When folded to the front portion of the, and wrapped around the waist of the wearer, both ends are preferably formed long so that it can be located in the rear portion of the rear body portion 20, which is the amount of auxiliary fixing part 60 to be described below The auxiliary adhesive members 63 respectively configured at the end are intended to be invisible to the wearer such as a dementia patient.”)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi, as modified by LaVon, to have a security flap that extends around the front portion for fastening to a rearward portion of the envelope in use that is remove to a user wearing the appliance to thereby make it difficult for the user to remove the envelope, as taught by Won, for the purpose of providing a suitable means for preventing the patient from removing the diaper by having an additional securing means invisible to the patient (see Won translation, pg. 5, paragraph 4, “The auxiliary adhesive .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren and Lavon as described in claim 17, and in further view of Davis (US 3890973 A).
•	Regarding claim 19, Terauchi, as modified by Warren and LaVon, discloses substantially the device disclosed in claim 17, but fails to teach wherein the envelope includes at least one strap which extends from one of the lateral wings across the front portion to the opposed lateral wings.
However, Davis teaches a diaper (abstract) wherein the envelope includes at least one strap (fig. 4, single strap element 35 with ends 30) which extends from one of the lateral wings across the front portion to the opposed lateral wings (col. 4, lines 22-28 , “As is best illustrated in FIG. 1 of the drawings, the strap 30 at one side of the diaper is passed through the opening 31 at that side of the diaper; and subsequent to this process with each strap 30 the free ends thereof are brought together and tied at the front and adjustably tightened as may be desired”, as the straps 30 in the embodiment of fig. 4 are made of a single strap element 35, the single strap element would extend across the front portion as it’s tied at the front, as shown in the embodiment disclosed in fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi, as modified by LaVon, to have at least one strap which extends from one of the lateral wings across the front portion to the opposed lateral wings, as taught by Davis, for the purpose of providing a suitable means for adjustably tightening the diaper to the patient (see Davis, col. 4, lines 22-28 , “As is best illustrated in FIG. 1 of the drawings, the strap 30 at one side of the diaper is passed through the opening 31 at that side of the diaper; and subsequent to this process with each strap 30 the free 
Regarding claim 20, Terauchi, as modified by Warren and Song, disclose substantially the device of claim 17, but fails to teach wherein the front portion is formed with loops for passage of one or more straps therethrough.
However, Davis teaches a diaper (abstract) which the uses loops 31 within a front portion 21 of a garment for passage of one or more straps Z therethrough (col. 4, lines 22-28).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi, as modified by Warren and Song, by adding loops to the front portion of the medially extending region, as taught by Davis, for the purpose of providing a suitable means of securing a strap or belt to the body of a patient (see Davis, col. 4, lines 22-28, “As is best illustrated in FIG. 1 of the drawings, the strap 30 at one side of the diaper is passed through the opening 31 at that side of the diaper; and subsequent to this process with each strap 30 the free ends thereof are brought together and tied at the front and adjustably tightened as may be desired.”), thereby keeping the straps in place.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of Joh (US 20170100276 A1).
Regarding claim 22, Terauchi, as modified by Warren, disclose substantially the device disclosed in claim 1, but fails to teach a pair of short trousers including first and second leg portions each comprising an incontinence assist appliance according to claim 1.
However, Joh teaches a pair of short trousers 10 including a first and second leg portion 28 each comprising an incontinence assist applicant 6 (fig. 2A, undergarment 2A with pockets 28 storing storage receptacles 6, paragraph 0044, “the garment may include an elastic waistband 26 that secures the under garment around a user's hips, one or more pockets 28 formed of any 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi, as modified by Warren, by incorporating them to a pair of short trousers including a first and second leg portions each comprising an incontinence assist appliance, as taught by Joh, for the purpose of simplifying the assembly by securing the catheter to a fixed clothing item (paragraph 0044, “or example, and with reference to FIGS. 2A, 2B, there is shown a special under garment 10 which the person would wear and to which the urinary collection apparatus 1 or a modified version 1′ of the apparatus may be secured such that the tubular port 4 connected to the main body 2′ is disposed directly in from of a fly opening 34 of the garment.”)
Regarding claim 23, Terauchi, as modified by Joh, discloses inner leg loops 30 which contain catheter tubes 24’ for connection to the bladders 6 of the incontinence assist appliances (fig. 2A, sleeves 30 securing lower portions 24’ of main body 2’ of urinary collection apparatus 1’of Joh) 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren and Joh as described in claim 22 above, and in further view of Herman (US 20130019382 A1).
Regarding claim 24, Terauchi, as modified by Warren and Joh, disclose substantially the device of claim 22, but fails to teach a pair of trousers having a waist that is adapted for suspends to be fitted thereto.
However, Herman teaches a pair of trousers (abstract) having a waist that is adapted for suspenders 16 to be fitted thereto (fig. 1, fastening members 20 on waist of trousers, paragraph 0043).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren  and Jordan as described in claim 26 above, and in further view of Pearce (US 20030096899 A1)
Regarding claim 27, Terauchi, as modified by Warren and Jordan, disclose substantially the device disclosed in claim 26, but fails to teach wherein the cushioning material comprises a polymer gel.
However, Pearce teaches a cushion in use with medical devices (paragraph 0006 “It is a consequent advantage of the invention that the invented cushion be comfortable and does not tend to constrict bloodflow… thus being suitable for medical applications and other applications where the object being cushioned may be immobile for long periods of time”) that polymer gels are well known cushioning materials (paragraph 0226, “As mentioned above, the preferred gel cushioning material utilizes triblock copolymers”).
It would have been obvious to one of ordinary skill in the art to modify the device disclosed in Terauchi, as modified by Warren and Jordan, by modifying the cushioning layer to comprise a polymer gel, as taught by Pearce, for the purpose of providing a suitable material for cushioning by supporting pressure on an object being cushioned evenly and without pressure peaks, thereby preventing constriction of blood flow in the user’s tissue (paragraph 0006, “It is an object of some embodiments of the invention to provide a cushion that distributes supporting pressure on an object being cushioned in a manner that is generally even and .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Warren as described in claim 1 above, and in further view of Ekema (US 20150112228 A1).
Regarding claim 28, Terauchi, as modified by Warren, discloses substantially the device of claim 1, but fails to teach a detachable cover.
However, Ekema teaches a detachable cover 4 in used with an envelope 10 containing a bladder (fig. 1, holster 4 containing urine containment device 6, fig. 6, urine containment device 6 comprises outer cover 10 and bladder 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Terauchi by adding a detachable cover, as taught by Ekema, for the purpose of providing a suitable housing to the envelope and adding an additional layer of protection to the envelope, thereby ensuring that any potential leaks in the envelope are secured and don’t spill onto the floor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brennan (US 20120016326 A1) discloses an absorbent article with several layers added to the initial envelope holding the absorbent core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785